DETAILED ACTION
This is the first Office action on the merits of Application No. 16/834,209. Claims 1-17 are pending.
This application is in condition for allowance except for the following formal matters set forth in the objection below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2020 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0026], line 2, the phrase “the high performance mode is not selected” appears it should be –the high performance mode is selected—because this paragraph is addressing the present invention and describing the adding of push feel torque.  
Appropriate correction is required.

Claim Interpretation
The meaning of the claimed terms high performance (paragraph [0023]), base torque (paragraph [0034]), and push feel torque (paragraph [0035-0036] are acknowledged.

Claim Objections
Claims 9-10 are objected to because of the following informalities:  in claim 9, line 5, and claim 10, line 10, the phrase “performing” appears it should –perform—as this is a non-method claim and the phrase is preceded by ‘configured to’.  
Appropriate correction is required.

	Allowable Subject Matter
Claims 1-17 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Regarding claim 1, the prior art does not disclose or render obvious the method comprising: a state in which a high performance mode has been selected; performing, by the controller, performing, by the controller, an inertia phase in which the coupling-side clutch torque is gradually increased while tracing an engine torque such that an engine speed is synchronized with a coupling-side clutch speed; and completing, by the controller, speed change through gradual decrease of the coupling-side clutch torque, in combination with the other elements required by the claim.
Regarding claim 9 and claim 10, the prior art does not disclose or render obvious the controller being configured to: a state in which a high performance mode has been selected; perform an inertia phase in which the coupling-side clutch torque is gradually increased while tracing an engine torque such that an engine speed is synchronized with a coupling-side clutch speed; and complete speed change through gradual decrease of the coupling-side clutch torque, in combination with the other elements required by the claim.
The closest prior art, Cho (US Patent Publication 20160123465) and Cho (US Patent Publication 20180163853), disclose a dual-clutch transmission during a power-on upshift with a value added to the coupling-side clutch torque. Cho ‘465 discloses using a push feel torque (Fig. 2, compensation torque) to perform a high-performance (paragraph [0026]) power-on upshift, but does not disclose or fairly suggest tracing the engine torque in the inertia phase. Cho ‘853 discloses applying a boosting torque (Fig. 3) during a power-on upshift, but does not disclose or fairly suggest completing speed change through gradual decrease of the coupling-side clutch torque. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/L.W./Examiner, Art Unit 3659